  Case: 3:20-cv-00441-JZ Doc #: 15 Filed: 03/16/21 1 of 2. PageID #: 2054




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 Brenda Pelton,                                   Case No. 3:20 CV 441

                                 Plaintiff,       ORDER ADOPTING
                                                  REPORT AND RECOMMENDATION
                  -vs-
                                                  JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                                 Defendant.



       Plaintiff Brenda Pelton challenges Defendant Commissioner of Social Security’s final

decision denying her application for a Period of Disability and Disability Insurance Benefits (Doc.

1). Under Local Civil Rule 72.2(b)(2), this case was referred to Magistrate Judge David Ruiz for a

Report and Recommendation (“R&R”), which recommends this Court affirm the Commissioner’s

final decision (Doc. 14 at 1).

       Under 28 U.S.C. § 636(b)(1), a party must file any written objections to the Magistrate’s

proposed findings and recommendations within fourteen (14) days of being served with the R&R, at

which time this Court makes a de novo determination of the portions of the R&R to which objections

were made. The failure to file objections within the time frame set forth in the statute constitutes a

waiver of de novo review by the district court. See United States v. Sullivan, 431 F.3d 976, 984 (6th

Cir. 2005); Thomas v. Arn, 474 U.S. 140 (1985).
  Case: 3:20-cv-00441-JZ Doc #: 15 Filed: 03/16/21 2 of 2. PageID #: 2055




       The fourteen-day deadline has passed, and no objections have been filed. Therefore, having

reviewed the R&R, this Court adopts it in its entirety. See Miller v. Currie, 50 F.3d 373, 380

(6th Cir. 1995). The Complaint (Doc. 1) is dismissed.

       IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    March 16, 2021




                                                2
